798 F.2d 431
Kathy Jo TAYLOR, A Minor By and Through David S. WALKER,Jr., Attorney at Law as Guardian Ad Litem,Plaintiff-Appellant,v.James G. LEDBETTER, PH.D., et al., Defendants-Appellees.
No. 85-8354.
United States Court of Appeals,Eleventh Circuit.
Aug. 14, 1986.

Don C. Keenan, David S. Bills, Atlanta, Ga., for plaintiff-appellant.
David C. Will, Asst. Atty. Gen., Atlanta, Ga., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Georgia;  J. Owen Forrester, District Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion June 17, 1986, 11th Cir., 1986, 791 F.2d 881)
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.*
BY THE COURT:
A member of this Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges of this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Judges Fay and Edmondson did not participate in the poll of this case